Citation Nr: 0511530	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  98-19 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for fibromyositis of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This appeal arises from an October 1997 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which granted an 
increased rating for service connection for fibromyositis of 
the lumbosacral spine and assigned a 20 percent disability 
rating.  In July 1999, the Board of Veterans' Appeals 
remanded the claim for further development.  The Board also 
remanded the claim in July 2004.


FINDINGS OF FACT

The veteran's fibromyositis of the lumbosacral spine is 
manifested by severe pain and limitation of motion, without 
ankylosis.


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service-
connected fibromyositis of the lumbosacral spine. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003) and 5237, 5243 (effective after September 26, 2003.)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

The veteran asserts that an increased rating is warranted for 
his fibromyositis of the lumbosacral spine. In January 1972, 
the RO granted service connection and assigned a 10 percent 
rating for fibromyositis of the lumbosacral spine.  In 
October 1997, the rating was increased to 20 percent.  The 
veteran filed a notice of disagreement with this decision and 
subsequently perfected his appeal.  Thus, the issue on appeal 
is whether the veteran is entitled to a rating greater than 
20 percent for fibromyositis of the lumbosacral spine.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3. If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).
In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59

The increased rating for the veteran's disability was 
established in October 1997 under 38 C.F.R. §4.71a, DC 5021 
for myositis.  This rating code directs that disabilities 
will be rated on limitation of motion of affected parts.  The 
RO rated the veteran's fibromyositis of the lumbosacral spine 
under 38 C.F.R. §4.71a, DC 5295 for lumbosacral strain.  
Prior to September 23, 2002, lumbosacral strain was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 which provided 
a 20 percent evaluation for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating required severe 
lumbosacral strain; with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board must also consider the possibility of a higher 
rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Thus, the prior to 
September 23, 2002, the veteran's disability could also be 
rated under limitation of motion of the lumbar segment of the 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
provided for a 20 percent disability rating when there was 
moderate limitation and 40 percent for severe limitation.  

When a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet App 312-13 (1991).  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000. As 
a result, prior to each respective effective date, the Board 
may apply only the previous version of the rating criteria.  

Under an amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237.  See 
68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (effective 
Sept. 26, 2003).  Under this current schedular rating, a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine to 40 degrees or less; or, there is favorable ankylosis 
of the entire thoracolumbar spine.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. Id. This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now 
contemplated in the rating assigned under the general rating 
formula.  Thus, the new regulations account for the veteran's 
functional limitations attributable to pain.  Any associated 
objective neurological abnormalities should be evaluated 
separately under the current diagnostic code.

The Board notes that the veteran suffers from degenerative 
joint disease and discogenic disease of the lumbar spine in 
addition to his service-connected fibromyositis of the 
lumbosacral spine.  However, the Board denied service 
connection for these conditions in a July 2004 decision.  
Nevertheless, in August 2002, a VA examiner reported that he 
could not differentiate between the signs and symptoms of the 
veteran's service-connected low back disability and those of 
his non-service connection low back disability because the 
veteran's degenerative joint disease and discogenic disease 
were "overshadowing" the veteran's fibromyositis of the 
lumbosacral spine.  In light of the VA examiner's opinion, 
and giving the veteran the benefit of the doubt, the Board 
will consider all symptomatology of the lower back as related 
to the veteran's service-connect fibromyositis of the 
lumbosacral spine.  

For the period of disability from July 1, 1997 through the 
present, the veteran's service-connected fibromyositis of the 
lumbosacral spine warrants a disability rating of 40 percent 
but no higher.  In an August 1997 VA examination, the 
examiner noted evidence of severe lumbosacral paravertebral 
muscle spasms.  There were some neurological symptoms noted, 
including diminished ankle jerk, absent left knee jerk, 
positive straight leg raising, and Laseque sign in the left 
leg.  In addition, X-rays revealed narrowing of L4-L5 disc 
space and osteophytes at L2-L3 and L4.  The veteran's range 
of motion was 50 degrees of flexion, 10 degrees of extension, 
and 15 degrees of left and right lateral flexion and 
rotation.  

In October 1997, the RO obtained a VA medical opinion stating 
that the veteran had degenerative joint disease and 
discogenic disease, unrelated to his service-connected 
fibromyositis of the lumbosacral spine.  In February 1998, 
the veteran's private doctor wrote that the veteran's chronic 
muscle spasms and lumbar spondylolysis with degenerative 
arthritis were "associated with possible traumatic etiology 
versus degenerative etiology and fibromyalgia."  However, in 
an August 2002 VA examination report, an examiner reiterated 
that the veteran's degenerative joint disease and discogenic 
disease were not related to his fibromyositis of the 
lumbosacral spine.   The examiner reported that the veteran 
complained of severe pain two to three days per month.  He 
could not test the veteran's range of motion due to his pain.  

Finally, the veteran underwent VA neurological and spine 
examinations in August 2003.   The spine examiner noted that 
the veteran complained of daily, severe pain.  The pain 
increased with prolonged sitting, standing, or lying down.  
The veteran's range of motion was 36 degrees of flexion, 5 
degrees of extension, 10 degrees of right lateral bending, 
and 8 degrees of left lateral bending.  The veteran 
complained of pain with all ranges of motion and an increase 
in pain with repetitive movements.  He did not complain of 
fatigue, weakness, or lack of endurance.  He did not have a 
history of falls or unsteadiness.  The examiner reported 
objective evidence of severe spasms of the lumbosacral 
paravertebral muscles.  

The neurology examiner concluded that there was no 
neurological involvement shown in either the current 
examination of the electrodiagnosis or 1997.  There was no 
sensory or motor impairment and no neuropathy or 
radiculopathy.  The veteran's left leg numbness could not be 
explained by neurological disease or nerve damage.  The 
examiner did not report any incapacitating episodes.  He 
concluded that the severity of the veteran's current back 
problem is due to degenerative disc disease and herniation, 
and not the service-connected fibromyositis of the 
lumbosacral spine.

The medical evidence indicates that the veteran has had 
severe back pain, muscle spasms, and severe limitation of 
motion.  As for the possibility of a disability rating in 
excess of 40 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, there is no evidence of 
unfavorable ankylosis of the thoraculumbar spine in the 
claims file. 

When viewing the overall disability picture, it is held that 
the service connected disability more nearly approximates the 
level of severity contemplated by a 40 percent rating for 
fibromyositis of the lumbosacral spine on the basis of severe 
limitation of motion both under the old and new regulations.  
All reasonable doubt has been resolved in favor of the 
veteran in reaching this conclusion.  

II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).
  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 1997 decision that the criteria 
to establish an increased rating for fibromyositis of the 
lumbosacral spine had been met.  This notice also informed 
the appellant of the reasons and bases for the RO's decision.  
In June 2002, the appellant received notice of VA's duty to 
assist him with his claim as well as a description of what 
the evidence must show to establish entitlement to an 
increased rating.  In addition, the letter informed the 
appellant of VA's duty to assist him by obtaining "medical 
records, employment records, or records from other federal 
agencies" and that VA would make reasonable efforts to help 
him get other evidence necessary to support his claim, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  Finally, the 
appellant received statements of the case which further 
described the standard for adjudicating his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the RO decision, the VCAA letters, and 
SOCs sent to the appellant notified him of the information 
and evidence needed to substantiate the claim and complied 
with VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, the Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ adverse decision in the claim 
for an increased rating, granting the veteran only a partial 
increase, was made in October 1997.  Technically, the Board 
concedes that the VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication.  
However, VA subsequently took a reasonable approach of 
providing a section 5103 notice in a commonsense manner 
consistent with the procedural posture of the case; a rule of 
construction adopted by the United States Supreme Court in 
similar cases where procedural rules are applied 
retroactively.  See Landgraf v. USI Film Products, 511 U.S. 
244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 
(1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would, per se, constitute 
harmful error by nullifying the purpose of the notice in 
forcing a claimant to overcome an adverse decision and by 
substantially impairing the orderly sequence of claims 
development and adjudication.  However, the Court recognized 
that, in situations such as this case there was no specific 
requirement that the case be returned to the AOJ as though 
the original decision was nullified.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this appellant because he received his VCAA 
notice after an initial AOJ adjudication.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence to support their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  On the facts of this case, 
the Board finds that no prejudicial error results in the 
appellant's receipt of his section 5103 notice following the 
RO's initial determination in this case, particularly when 
considering the procedural posture of the case.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  The appellant was also asked to identify 
private treatment records.  Furthermore, the appellant has 
been afforded VA medical examinations.  Therefore, another 
examination is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  The Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim for an increased rating.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

A 40 percent rating for fibromyositis of the lumbosacral 
spine is granted subject to the regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


